DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 Allowable Subject Matter
Claims 23-37 and 39-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an electronic device, comprising a card interface comprising eight metal springs, the card interface configured to receive a memory card comprising eight metal pins or a subscriber identification module card comprising six metal pins; wherein when the subscriber identification module card is inserted into the card interface, a first metal pin of the SIM card is electrically connected to the first metal spring and the second metal spring; a second metal pin of the SIM card is electrically connected to the third metal spring and the fourth metal spring; a third metal pin of the SIM card is electrically connected to the fifth metal spring; a fourth metal pin of the SIM card is electrically connected to the sixth metal spring; a fifth metal pin of the SIM card is electrically connected to the seventh metal spring; and a sixth metal pin of the SIM card is electrically connected to the eighth metal spring and in combination with other features as recited in claim 23 and further limitations of the dependent claims 24-35. -2-YANGAtty Docket No.: DD-6990-0178 Appl. No. 16/966,891  
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a memory card comprising the clock pin, the first data pin, the power supply pin, and the third data pin are distributed along a first edge of the memory card; the second data pin, the command/response pin, the ground pin, and the fourth data pin are distributed along a second edge of the memory card, the second edge being parallel to the first edge; the memory card comprises a third edge, and a fourth edge, the third edge being parallel to the fourth edge; the chamfer located between the fourth edge and the second edge; a distance between the first edge and the second edge is a first distance, a distance between the third edge and the fourth edge is a second distance, wherein the first distance is greater than the second distance; the second data pin and the clock pin are adjacent to the fourth edge, and the third data pin and the fourth data pin are adjacent to the third edge; and the memory card is configured to be inserted into a card interface comprising eight metal springs, and, when the memory card is inserted into the card interface, the eight metal springs are respectively electrically connected to the eight metal pins of the memory card and in combination with other features as recited in claim36 and further limitations of the dependent claims 37 and 39-43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887